Citation Nr: 1007786	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to Agent Orange and other chemicals.

2.  Entitlement to service connection for a skin disability, 
claimed as a skin rash on the left leg, to include as 
secondary to Agent Orange and other chemicals. 

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to Agent Orange and 
other chemicals.

4.  Entitlement to service connection for arthritis of the 
upper spine, to include as secondary to Agent Orange and 
other chemicals.

5.  Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange and other chemicals.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied entitlement to service 
connection for hypertension, a skin disability, bilateral 
carpal tunnel syndrome, arthritis of the upper spine, 
prostate cancer, and a psychiatric disorder, to include PTSD.

In August 2006, the Veteran testified before the undersigned 
at a hearing at the Board.  A transcript is of record.

In December 2006, this matter was remanded by the Board for 
further development.



FINDING OF FACT

In a statement received by the Board in January 2010, the 
Veteran wrote that he wished to withdraw all issues currently 
on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative at any time before a Board 
decision.  38 C.F.R. § 20.204.  In a written statement 
received at the Board dated January 17, 2010, the Veteran 
stated he wished to withdraw all issues on appeal. 

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


